In an action, inter alia, for the replevin of chattel and to recover payments made under a lease, the plaintiff appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated January 5, 1999, which denied its motion for summary judgment on the complaint and to dismiss the defendants’ counterclaims.
*367Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court properly denied its motion for summary judgment on the complaint and to dismiss the defendants’ counterclaims. There are issues of fact regarding whether all of the lease payments were timely made, and whether the payment option agreement was properly exercised (see, CPLR 3212 [b]). Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.